TO BE PUBLISHED IN THE OFFICIAL REPORTS


                             OFFICE OF THE ATTORNEY GENERAL

                                       State of California


                                       DANIEL E. LUNGREN

                                         Attorney General


                           ______________________________________

                  OPINION               :
                                        :          No. 94-604
                   of                   :
                                        :          September 30, 1994
          DANIEL E. LUNGREN             :
            Attorney General            :
                                        :
          CLAYTON P. ROCHE              :
         Deputy Attorney General        :
                                        :
______________________________________________________________________________


          THE HONORABLE KATHLEEN L. BURGESS, COUNTY COUNSEL, DEL
NORTE COUNTY, has requested an opinion on the following question:

               If four adjoining subdivision lots are merged into two subdivision lots for the purpose
of placing a mobilehome on each for rental, would the requirements of Mobilehome Parks Act apply to
the placement and rental of the mobilehomes?

                                           CONCLUSION

                If four adjoining subdivision lots are merged into two subdivision lots for the purpose
of placing a mobilehome on each for rental, the requirements of the Mobilehome Parks Act would
apply to the placement and rental of the mobilehomes.

                                             ANALYSIS

              We are advised that four adjoining lots have been created under the provisions of the
Subdivision Map Act (Gov. Code, '' 66410-66499.37; "SMA"). The lots will be merged by the
owner into two subdivision lots and one mobilehome will be placed on each for rental. The
mobilehomes will not have permanent foundations. The question presented for resolution is whether




                                                   .                                           94-604

placement of the two mobilehomes on the subdivision lots will subject the owner to the requirements of
the Mobilehome Parks Act (Health & Saf. Code, '' 18200-18700; "MPA").1 We conclude that it will.

         A.       The Subdivision Map Act

                The SMA vests local governments with control over the design and improvement of
land subdivisions in California. (Gov. Code, ' 66411; Morehart v. County of Santa Barbara (1994) 7
Cal. 4th 725, 748; City of West Hollywood v. Beverly Towers, Inc. (1991) 52 Cal. 3d 1184, 1189.) A
subdivider must obtain approval of and record a subdivision map with the governing local entity before
resulting parcels may be sold, leased, or financed. (John Taft Corp. v. Advisory Agency (1984) 161
Cal. App. 3d 749, 755; South Central Coast Regional Com. v. Charles A. Pratt Construction Co. (1982)
128 Cal. App. 3d 830, 845; Simac Design, Inc. v. Alciati (1989) 92 Cal. App. 3d 146, 157-159.)

                 As conditions of approving a subdivision map, a city or county may require the
subdivider to install or pay fees for the installation of such improvements as streets, sewers, parks, and
school facilities made necessary by development of the subdivision. (See, e.g., Gov. Code, ''
66419-66421, 66462-66485; South Central Coast Regional Com. v. Charles A. Pratt Construction Co.,
supra, 128 Cal.App.3d at 845.) The SMA contains various provisions concerning the merger of
subdivided lots. (See Gov. Code, '' 66451.10-66451.21, 66499.202, 66499.20:.)

               The main purposes of the SMA are to facilitate orderly community development and to
protect the public from fraud and exploitation. (South Central Coast Regional Com. v. Charles A.
Pratt Construction Co., supra, 128 Cal.App.3d at 844-845; Benny v. City of Alameda (1980) 105
Cal. App. 3d 1006, 1011; Simac Design, Inc. v. Celciati, supra, 92 Cal.App.3d at 157-158; Pratt v.
Adams (1964) 229 Cal. App. 2d 602, 605-606.)

         B.       The Mobilehome Parks Act

                The MPA regulates the construction and operation of mobilehome parks. It requires
each park owner to obtain a permit to operate the park on an annual basis ('' 18500-18518) and
prescribes in detail health and safety requirements with respect to maintenance, occupancy, and use (''
18550-18607). It sets building construction, plumbing, and electrical standards. ('' 18620-18670.)

                The MPA is administered by the State Department of Housing and Community
Development (' 18253; "Department"), although cities and counties may at their option assume
responsibility for its enforcement. (' 18300, subd. (b).) The Department has adopted extensive
administrative regulations for mobilehomes (Cal. Code Regs., tit. 25, '' 1000-2860), whether such
homes are within or without a mobilehome park.

                  The purposes of the MPA are set forth in section 18254:

              "(a) It is the purpose of this part to accomplish both of the following:

    1
     All references hereafter to the Health and Safety Code are by section number only.


                                                             .                                    94-604

            "(1) Assure protection of the health, safety, and general welfare of all park
       residents.

           "(2) Allow modifications in regulations adopted pursuant to this part in a manner
       consistent with the criteria established in this part.

            "(b) The regulations adopted by the department pursuant to the authority granted
       in this part shall provide equivalent or greater protection to residents of parks than the
       statutes and regulations in effect prior to January 1, 1978."

The Legislature has declared in section 18250:

            "The Legislature finds and declares that increasing numbers of Californians live in
       manufactured homes and mobilehomes and that most of those living in such
       manufactured homes and mobilehomes reside in mobilehome parks. Because of the
       high cost of moving manufactured homes and mobilehomes, most owners of
       manufactured homes and mobilehomes reside within mobilehome parks for substantial
       periods of time. Because of the relatively permanent nature of residence in such parks
       and the substantial investment which a manufactured home or mobilehome represents,
       residents of mobilehome parks are entitled to live in conditions which assure their
       health, safety, general welfare, and a decent living environment, and which protect the
       investment of their manufactured homes and mobilehomes."

Section 18251 provides:

            "The Legislature finds and declares that the standards and requirements established
       for construction, maintenance, occupancy, use, and design of parks should guarantee
       park residents maximum protection of their investment and a decent living
       environment. At the same time, the standards and requirements should be flexible
       enough to accommodate new technologies and to allow designs that reduce costs and
       enhance the living environment of park residents."

Section 18253 states:

            "The Legislature finds and declares that the specific requirements relating to
       construction, maintenance, occupancy, use, and design of parks are best developed by
       the department in accordance with the criteria established by this part. Placing this
       responsibility with the department will allow for modifications of specific requirements
       in a rapid fashion and in a manner responsive to the needs of park residents and
       owners."

                Proceeding to the key definitions in the MPA, we find that a "mobilehome park" is
defined in subdivision (a) of section 18214 as follows:


                                                   .                                                94-604

             "`Mobilehome park' is any area or tract of land where two or more mobilehome
        lots are rented or leased, held out for rent or lease, or were formerly held out for rent or
        lease and later converted to a subdivision, cooperative, condominium, or other form of
        resident ownership, to accommodate manufactured homes or mobilehomes used for
        human habitation. The rental paid for a manufactured home or mobilehome shall be
        deemed to include rental for the lot it occupies."

Section 18210 defines "lot" for purposes of the MPA as follows:

            "`Lot' means any area or tract of land or portion of a mobilehome park or special
        occupancy park, designated or used for the occupancy of one manufactured home,
        mobilehome, recreational vehicle, tent, camp car, or camping party."

"Mobilehome" is defined as having "the same meaning as defined in Section 18008" (' 18211), which
in turn states that a mobilehome is:

            "A structure transportable under permit in one or more sections, designed and
        equipped to contain not more than two dwelling units to be used with or without a
        foundation system." (' 18008, subd. (a).)

                Thus, a "mobilehome park" is any area where two or more mobilehome lots are rented,
and any rental paid for a mobilehome is deemed to include the rental for the lot it occupies. A
mobilehome lot includes any area for the occupancy of a mobilehome, and a mobilehome may be one
with or without a foundation system.

                We find it irrelevant that the two lots in question are "subdivision" lots. It may well be
that many mobilehome parks are located on a single subdivision lot or parcel, with each mobilehome
located in a separate space constituting a "mobilehome lot" for purposes of the MPA. Whether the
separate space is also a unit of land for purposes of the SMA does not affect the requirements
applicable to the operation of a mobilehome park. Both statutory schemes must be construed
according to their own definitions and for their own purposes. "`The words of the statute must be
construed in context, keeping in mind the statutory purpose, and statutes or statutory sections relating to
the same subject must be harmonized, both internally and with each other, to the extent possible.'"
(Walnut Creek Manor v. Fair Employment & Housing Com. (1991) 54 Cal. 3d 245, 268.) "Where
reasonably possible, we avoid statutory constructions that render particular provisions superfluous or
unnecessary. [Citations.]" (Dix v. Superior Court (1991) 53 Cal. 3d 442, 459.)

        C.      The Planning and Zoning Law

               It has been suggested that although the SMA itself may not preclude the application of
the MPA requirements to the operation of a mobilehome park when the mobilehomes are located on
separate subdivision lots, Government Code sections 65852.3 and 65852.4 may preclude such
application. These statutes are not in the SMA but are part of the general provisions of the Planning
and Zoning Law (Gov. Code, '' 65000-66499.58) of which the SMA is a part. Government Code
section 65852.3, subdivision (a) provides:

                                                     .                                                 94-604

             "A city, including a charter city, county, or city and county, shall allow the
       installation of manufactured homes certified under the National Manufactured Housing
       Construction and Safety Standards Act of 1974 (42 U.S.C. sec. 5401 et seq.) on a
       foundation system, pursuant to Section 18551 of the Health and Safety Code, on lots
       zoned for conventional single-family residential dwellings. Except with respect to
       architectural requirements, a city, including a charter city, county, or city and county,
       shall only subject the manufactured home and the lot on which it is placed to the same
       development standards to which a conventional single-family residential dwelling on
       the same lot would be subject, including, but not limited to, building setback standards,
       side and rear yard requirements, standards for enclosures, access, and vehicle parking,
       aesthetic requirements, and minimum square footage requirements. Any architectural
       requirements imposed on the manufactured home structure itself, exclusive of any
       requirement for any and all additional enclosures, shall be limited to its roof overhang,
       roofing material, and siding materials. . . . In no case may a city, including a charter
       city, county, or city and county, apply any development standards which will have the
       effect of precluding manufactured homes from being installed as permanent
       residences." (Emphasis added.)"2/

Government Code section 65852.4 provides:

            "A city, including a charter city, a county, or a city and county, shall not subject an
       application to locate or install a manufactured home certified under the National
       Manufactured Housing Construction and Safety Standards Act of 1974 (42 U.S.C. Sec.
       5401 et seq.) on a foundation system, pursuant to Section 18551 of the Health and
       Safety Code, on a lot zoned for a single-family residential dwellings, to any
       administrative permit, planning, or development process or requirement, which is not
       identical to the administrative permit, planning, or development process or requirement
       which would be imposed on a conventional single-family residential dwelling on the
       same lot. However, a city, including a charter city, county, or city and county, may
       require the application to comply with the city's, county's, or city and county's
       architectural requirements permitted by Section 65852.3 even if the architectural


   2. "Manufactured home" is defined in section 18007 as follows:

             "`Manufactured home,' for the purposes of this part, means a structure, transportable in one or more
       sections, which, in the traveling mode, is eight body feet or more in width, or 40 body feet or more in
       length, or, when erected on site, is 320 or more square feet, and which is built on a permanent chassis and
       designed to be used as a dwelling with or without a permanent foundation when connected to the required
       utilities, and includes the plumbing, heating, air conditioning, and electrical systems contained therein;
       except that such term shall include any structure which meets all the requirements of this paragraph except
       the size requirements and with respect to which the manufacturer voluntarily files a certification and
       complies with the standards established under this part. `Manufactured home' includes a mobilehome
       subject to the National Manufactured Housing Construction and Safety Act of 1974 (42 U.S.C., Sec. 5401,
       et seq.)."


                                                            .                                                        94-604

       requirements are not required of conventional single-family residential dwellings."
       (Emphasis added.)

Initially, we would note that these two statutes are inapplicable to our facts, since the mobilehomes at
issue will not be installed on a foundation system.

               Furthermore, the evident purposes of Government Code sections 65852.3 and 65852.4
are to preclude a local government from discriminating against the construction, placement, and
occupancy of manufactured homes vis-a-vis conventionally built houses. The two statutes are not
intended to undermine the requirements of the MPA imposed upon the owners of mobilehome parks,
which requirements are administered by the Department.

              As with the differing provisions and purposes of the SMA and MPA, we are to
harmonize the various requirements of Government Code sections 65852.3 and 65852.4 and of the
MPA, giving effect to each to the extent possible. (See Walnut Creek Manor v. Fair Employment &
Housing Com., supra, 54 Cal.3d at 268; Dix v. Superior Court, supra, 53 Cal.3d at 459.)

                We are advised that the Department, with enforcement responsibility over the MPA's
requirements, has uniformly administered the MPA with respect to mobilehomes placed on separate
subdivision lots. It has concluded that Government Code sections 65852.3 and 65852.4 do not purport
to grant an exemption for mobilehome park owners from the plain wording and purposes of the MPA.
"Unless unreasonable or clearly contrary to the statutory language or purpose, the consistent
construction of a statute by an agency charged with responsibility for its implementation is entitled to
great deference. [Citation.]" (Dix v. Superior Court, supra, 53 Cal.3d at 460.) We find the
Department's interpretation of the MPA to be reasonable and in keeping with the Legislature's declared
purposes.

                Finally, we note that section 18214 itself presupposes that a mobilehome park may
consist of mobilehomes placed upon separate subdivision lots. It states that a mobilehome park
consists of any area "formerly held out for rent or lease and later converted to a subdivision . . . to
accommodate manufactured homes or mobilehomes for human habitation."

                Accordingly, we conclude that if four adjoining subdivision lots are merged into two
subdivision lots for the purpose of placing a mobilehome on each for rental, the requirements of the
MPA would apply to the placement and rental of the mobilehomes.

                                               *****




                                                   .                                            94-604